Title: To George Washington from Colonel John Bailey, 24 December 1777
From: Bailey, John
To: Washington, George



May it Please your Excellency.
December 24th 1777

Lieut. Colonel Bedlam of my Regiment, having lost his Cloaths, in the Siege at Fort Stanwix. The officers & Soldiers of the Regiment, being in great want of Cloathing, Myself & the Major being Present Humbly request, that he may have a furlough, for the purpose of Procuring Cloathing for himself & Regiment. From Your Excellencys Most Obedent Humb. Servt

John Bailey Col.

